OPINION OP
E. P. DOLE, ESQ.
I concur in the opinions of Chief Justice Judd and Justice Erear, first, that there was a sufficient consideration for the contract; second, that its validity depends upon law existing when it was made; third, that when this contract was made, a married woman judicially separated from her husband was empowered by Hawaiian law to make such a contract with *151him; and fourth, assuming that it is a Hawaiian contract, that she can maintain an action thereon in Hawaiian courts against the executors of his will.
A. S. Hartwell and W. L. Stanley, for plaintiff.
F. M. Hatch and L. A. Dickey, for defendants.
Notwithstanding the able and very carefully considered opinions of Chief Justice Judd and Justice Erear, I am not entirely satisfied that the contract is Hawaiian rather than Erench; hut as I am satisfied that its validity under the Erench law is sufficiently well pleaded, my conclusion, for the purposes of this case, is the same whether the contract is Erennh' or Hawaiian.
I think that the exceptions should be sustained and the demurrer overruled.